Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered. 
DETAILED ACTION
This office action is responsive to the amendment filed 08/18/2021. Claims 1-3, 5-8 and 11-20 are currently pending. Claims 3, 5-6 and 17-20 are rejoined from withdrawal as the base claims 1 and 16 are allowed. Claims 4 and 9-10 are canceled per applicant’s request.
Response to Amendment/Arguments
Applicant's amendment to the claims is sufficient to overcome previous objections and rejections under 35 USC 103.

Allowable Subject Matter
	Claims 1-3, 5-8 and11-20 are allowed.
As per claim 1, the closest prior art of record, Troili (US 20200188615 A1), hereinafter ‘Troili’ in view of Jones (US 5605148 A), hereinafter ‘Jones’,  Brambilla (US 20190099570 A1), hereinafter ‘Brambilla’ and Nguyen (Q. H. Nguyen and S.B. Choi, “Performance evaluation of a high-speed jetting dispenser actuated by a ring-type piezostack”, Proc. IMechE Vol. 223 Part C: J. Mechanical Engineering Science, 2009), hereinafter , ‘Nguyen’, individually or in combination, fail to anticipate or render obvious the limitations
	“a fixed air entrainment device in fluid communication with the tubing configured to entrain the input gas flowing through the tubing, the air entrainment device comprising: a funnel-shaped tube configured to receive a compressed gas;
	an outlet tube in fluid communication with the funnel-shaped tube;
	and a plurality of ports in fluid communication with the funnel-shaped tube, wherein each of the plurality of ports is configured to entrain the input gas, an internal oxygen concentrator in fluid communication with the tubing;” and
	“a first ball valve and a second ball valve; 
	a first gear, a second gear, and a third gear, wherein the first gear is coupled to a human machine interface to control the first ball valve and the second ball valve such that activating the human machine interface causes the first gear to rotate, the first gear is meshed with the second gear such that rotation of the first rotational direction causes the second gear to rotate in an opposite, second rotational direction;


Troili discloses 
	A ventilator, comprising: (a breathing apparatus [abs, 0001, 0008], ventilator [0005])
	an enclosure; (rectangular boundary [Fig. 1], implying an enclosure)
	a tubing configured to receive an input gas; (input port, equivalent to a tubing, in front of blower 7 [Fig. 1], The blower 7 is arranged to produce a flow of ambient air, equivalent to an input gas, to the inspiratory channel [0096 line 14-15])
	a flow outlet airline in fluid communication with the tubing, wherein the flow outlet airline includes an airline outlet, and the flow outlet airline is configured to supply an output gas to a user via the airline outlet; (an inspiratory channel 3 [0096 line 2], equivalent to a flow outlet airline)
	a breath detection airline including an airline inlet, wherein the airline inlet is separated from the airline outlet of the flow outlet airline, and the breath detection airline is configured to receive breathing gas from the user during exhalation by the user via the airline inlet; (an expiratory channel 4 [0096 line 2-3, Fig. 1], equivalent to the breath detection airline with inlet)
	a pressure sensor in direct fluid communication with the breath detection airline, wherein the pressure sensor is configured to measure breathing pressure from the user, and the pressure sensor is configured to generate sensor data indicative of breathing by 
	and a controller in electronic communication with the pressure sensor, wherein the controller is programmed to detect the breathing by the user based on the sensor data received from the pressure sensor; (control unit, detecting unit [0008], the breathing assistance apparatus may comprise … a second sensor arranged to measure flow and / or pressure in the expiratory channel 4, where the … second sensors are connected to the control unit 19 [0099, Fig. 1])
	an internal oxygen concentrator in fluid communication with the tubing; (oxygen source 11, oxygen concentrator, The oxygen valve 13 is configured to selectively deliver a flow of oxygen from the oxygen source 11 to the inspiratory channel 3 [0097, Fig. 1])
	wherein the tubing, the flow outlet airline, the breath detection airline, and the pressure sensor are each at least partially disposed inside the enclosure; ([Fig. 1], showing equivalent elements are partially disposed inside the rectangular boundary, i.e. enclosure)
	wherein the internal oxygen concentrator is entirely disposed inside the enclosure, (oxygen source 11, oxygen concentrator [0097, Fig. 1], showing oxygen concentrator is entirely disposed inside the rectangular boundary, i.e. enclosure)


However, Troili is silent regarding the above allowed limitations.
Jones discloses a use of tubes (diffuser 4 may be connected to a patient valve … or to an intratracheal tube [col 3 line 39-41], through the uncuffed endotracheal tube [col 4 line55]), an air entrainment device in fluid communication with the tubing configured to entrain the input gas flowing through the tubing, the air entrainment device comprising: (gas mixing device, entrainment mixer, entrained air [col 1 line 32-37], one entrainment port 3a is connected to ambient atmosphere [col 3 line 58-59, Fig. 2a, 3, 4a], indicating obvious that the port can be connected with the tubing by a person having ordinary skill in the art),
	a first inlet configured to receive a compressed gas (another entrainment port 3b, oxygen supply line, oxygen pulse source [col 3 line 55-66, Fig. 2a, 3, 4]),
	a second inlet configured to receive a gas” (entertainment port [col 3 line 59, Fig. 2a]), 
	a nozzle in fluid communication with the first inlet and the second inlet configured to receive the compressed gas from the first inlet and the gas from the second inlet (nozzle, port 3a, port 3b [col 3 line 55-66, Fig. 2a, 3, 4a], wherein port 3a and 3b are equivalent to the first inlet and the second inlet configured to receive the compressed gas from the first inlet and the gas from the second inlet) and
showing convex inner surface and outlet of device), but is silent regarding the above allowed limitations.

Brambilla discloses use of tubing and enclosures, i.e. exterior housing, for components (tubing [abs, 0012], housing of assembly [0027, Fig. 9], interior housing 302, main body 303, exterior housing 304 [0072], outer wall 312 [0073], the exterior of the manifold assembly 104, remainder of the manifold assembly 104 is adjusted to [0052], implying the exterior housing, i.e. enclosure, for components of the device can be customizable as needed),
	the first inlet specifies a first annular chamber (high - pressure jet nozzle inlet port 138 [0061, Fig. 9], shows annular chamber) and 
	the second inlet specifies a second annular chamber in fluid communication with the first chamber of the first inlet (the low - pressure jet nozzle inlet port 140 [0061, Fig. 9], shows annular chamber and both chambers of two inlet ports are in fluid communication with each other), but is silent regarding the above allowed limitations.

Nguyen discloses the use of ring nozzle and the ring nozzle is adjusted automatically by an electromechanical mechanism (dispenser driven by a ring-type piezostack actuator [abs], dispenser nozzle [pg. 1401 right col line 5-6], a ring-type piezostack is employed as the actuator of the dispenser [pg. 1402 right col line 10-11], representing a ring nozzle described with details, the input voltage from a personal computer is sent to the showing automatic control of the ring nozzle), but is silent regarding the above allowed limitations.

Other prior art of record, Ahmad (US 20170119279 A1), hereinafter ‘Ahmad’, discloses the rotation of gears controls valves to open and close in general (The rotation of the gear directly influences the pivot angle of the solenoid valve 10105, which can provide variations in between the open and closed scenario identified in FIG. 70 [0323], gear-based linear actuator, valve [0496]), but Ahmad is silent regarding the second rotation of the second gear, i.e. specific opposite direction to the rotation of the first gear, meshed with the first gear to close the first ball valve.

As per clam 16, the closest prior art of record, Troili, Jones, Brambilla and Nguyen, individually or in combination, fail to anticipate or render obvious the limitations
	“a first ball valve and a second ball valve;
	a first gear, a second gear, and a third gear, wherein the first gear is coupled to a human machine interface to control the first ball valve and the second ball valve such that activating the human machine interface causes the first gear to rotate, the first gear is meshed with the second gear such that rotation of the first rotational direction causes the second gear to rotate in an opposite, second rotational direction;


As per claims 2-3, 5-8, 11-15 and 17-20, claims are also allowed because the base claims 1 and 16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Examiner, Art Unit 2865